Citation Nr: 9901372	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for an anxiety reaction 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of July 1992 from the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for an anxiety reaction disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veterans service-connected anxiety disorder is 
currently manifested by complaints of feeling depressed, 
having no energy, feeling apprehensive, sleep disturbances, 
and difficulty with crowds with findings on most recent 
examination, of anxiety, described as pretty intense, which 
is affecting his interpersonal relationships and overall 
functioning on a daily basis, and a GAF of 50.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no more, 
for the veterans anxiety reaction disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.129, 4.130 Diagnostic Code 9400 (1995), 
Diagnostic Codes 9400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that his anxiety disorder 
is more severe than currently evaluated.

Review of the service medical records indicates that the 
veterans mental status was normal on entrance examination in 
December 1942.  His separation examination of October 1945 
revealed a diagnosis of anxiety state, chronic, mild.  

By rating decision of January 1946, the RO granted service 
connection for anxiety state, chronic mild, and a 
noncompensable evaluation was assigned thereto.  The RO 
increased its evaluation of the disorder to 10 percent by 
rating decision dated in June 1952 and then to 50 percent by 
decision of June 1972.  The 50 percent evaluation has been 
confirmed and continued by subsequent rating decisions, 
including the July 1992 decision currently on appeal.

VA hospital notes from October 1948 revealed that the veteran 
gave a history of nervous spells.  Treatment notes from 
April and May of 1949 which reflected treatment for back 
problems, also revealed that the veteran was employed as a 
farmer at the time.  

The report from a June 1952 VA psychiatric examination noted 
that the veteran was still working as a farmer, although 
unable to perform heavy work due to back problems.  This 
report indicated that the veteran was insecure, tense, and 
preoccupied with complaints, which were not accompanied by 
organic basis. The diagnosis was conversion reaction, with 
anxiety and fixation, which was moderately incapacitating.  
He was noted to have farmed his entire life in a September 
1957 VA examination, which diagnosed him with anxiety 
reaction.

A report from a May 1993 VA examination gave a history of the 
veteran having been married since April 1946 and an 
employment history of working in a bakery for sixteen years, 
having retired in 1970.  He was also noted to have done a 
great deal of farming.  Psychiatric history included no 
history of hospitalization or suicide attempts.  He was noted 
to be treated on an outpatient basis at the VA.  His symptoms 
at that time included complaints of not being able to sleep 
and breathing problems.  He complained of not being able to 
do anything and he said he falls easily to pieces.  His 
complaints of tiredness and shortness of breath were 
attributed mostly to his physical condition by the examining 
physician.  On mental status examination he was noted to have 
definite impairment of cognition, especially remote memory, 
with immediate and recent memory intact.  His mood and affect 
were normal and appropriate.  He did show a considerable 
amount of anxiety throughout the interview, manifested by 
restlessness and hyperactivity.  He denied suicidal or 
homicidal feelings.  The impression rendered was chronic 
anxiety neurosis compounded with mild organicity with 
impairment of remote memory, consistent with his age.

VA medical records dated in the 1990s revealed ongoing 
outpatient treatment for his anxiety disorder.  Complaints of 
sleeping problems were noted in May 1993 and of nerve 
problems were noted in November 1993.  Another November 
1993 mental health consultation revealed complaints of 
difficulty sleeping, getting exhausted, crying for hours and 
he was said to be unable to attend church because sacred 
songs caused him to go to pieces.  Confusion and memory 
problems were noted in December 1993.  A December 1993 mental 
health treatment plan survey diagnosed the veteran with major 
depression and post traumatic stress disorder (PTSD) and 
indicated that a proposed length of treatment was indefinite.  
In February 1994 complaints of not being able to sleep at 
night were again noted.  Nightmares of World War II were 
noted in a November 1994 medical record that diagnosed PTSD 
again.  

A December 1994 survey revealed complaints that the veteran 
was severely depressed and also that he felt suicidal at 
times although he denied any attempts.  This survey indicated 
he was taking Xanax and Valium.  He indicated that he 
completed the sixth grade and that he retired from his job as 
a mixer at a bakery due to an injury.   

From April to June 1995, the veterans symptoms of 
nervousness were said to improve while taking Clonopin.  In a 
treatment note dated in September 1995, he denied panic 
attacks and suicidal thoughts and was noted to have been 
married 50 years, with his anxiety and worry decreased while 
taking Clonopin, with no side effects noted.  In January 
1996, symptoms of difficulty sleeping, crying spells and low 
energy were all said to be improved.  In March 1996, the 
veterans mood was described as mildly anxious, but fairly 
stable, with no known increase in nervousness or general 
worry, but still had complaints of sleep difficulties.  In 
May 1996, no increase in persistence of nervousness, general 
worry and agitation, but was sleeping with difficulty when he 
takes Clonopin.  

In November 1996, he was noted to get 5 to 6 hours of sleep 
each night, and denied suicidal or homicidal thoughts, but 
indicated that he gets irritated when he is unable to do what 
he used to do.  Possible side effects of his medication were 
discussed, including possible increase in mental confusion.  
He was assessed with mild to moderate anxiety in November 
1996.  In December 1996, he was assessed with dementia, not 
otherwise specified (NOS), PTSD, and depressive disorder, 
NOS.

VA treatment record dated January 1997 noted that the veteran 
had a good relationship with his wife.  It was also indicated 
that he was active around his home.  He was noted to be doing 
some work in a cow pasture, having fallen in the pasture the 
previous week.  Hand tremors since decreasing Clonopin were 
reported, and were said to interfere with eating.  In June 
1997, he reported having good days and bad days, with the bad 
days occurring three times a week, where he remained in bed 6 
to 7 hours a week, and the good days he was able to do chores 
around the house.  He reported sleeping five hours a night 
and complained that he doesnt feel like doing anything.  The 
tremors were described as severe that day, rendering him 
unable to drive. 

The report from a June 1997 VA examination report revealed 
that the veteran was married 51 years and that he spends most 
of his time at home.  He was said to spend most of his time 
working in the yard before becoming stressed.  It was further 
indicated that he remained in bed due to fatigue, and being 
short of breath.  He did not attend church, nor go out much.  
His children were noted to visit him often and he could only 
drive short distances.  The examiner noted that the veteran 
was planning to work because of his age.  Current symptoms 
were described as feeling depressed, having no energy, 
feeling apprehensive, having considerable amount of tremors 
and having no motivations.  He was unable to give specific 
reasons for his symptoms.  The veteran was noted to have a 
considerable amount of tremors, which appeared physical in 
nature, rather than due to anxiety.  His mood was distressed 
and affect was somewhat labile.  He did show a considerable 
amount of anxiety in the form of restlessness and 
fidgetiness.  He denied auditory or visual hallucination, 
perceptual deficit or psychosis.  There was also no evidence 
of pressured speech, flight of ideas or thought blocking.  
Cognition remained impaired for remote memory.  He was 
oriented to time, place and person.  He denied being suicidal 
or homicidal.  The change in mental status examination as 
compared to the last examination was that the veteran was 
more depressed now than before.  The diagnosis rendered 
included chronic anxiety neurosis, moderate and worsening; 
tremors, which appeared to be age related and due to senility 
with heart condition and other physical anomalies.  
Psychosocial stressors included physical problems and age 
related problems.  His GAF was 50.  The examiner opined that 
the veterans anxiety is pretty intense, which is affecting 
his interpersonal relationships and overall functioning on a 
daily basis.

VA medical records from July 1997 revealed the veterans mood 
to be euthymic, with constricted affect.  He was said to be 
nervous in crowds, and tries to withdraw.  He had no 
intrusive thoughts and decreased worry.  Sleep was not good, 
he complained of a possible cold and reported waking up 2 to 
3 times for one hour.  He was noted to be planning to sell 
his cows and not plant hay for next year.  He reported an 
improvement in crying spells and some improvement in his low 
energy and sleep problems.  Treatment notes from October and 
November of 1997 revealed him to be mildly anxious.  In 
November 1997 he indicated improvement in coping with 
stressful situations.  

VA clinical records dated from February 1998 revealed the 
veteran sleep distress to be somewhat improved, and he 
reported feeling good when able to get out and walk.  He 
continued to be uncomfortable around people and indicated 
that he could tolerate being around four people so long as 
the conversation was quiet.  He reported fleeting suicidal 
thoughts, when unable to do things he used to do.  His 
nervousness was somewhat improved but continued and his mood 
was somewhat improved.  

In April 1998, the veteran reported to his treating physician 
that he is fine as long as he does nothing, but when he tries 
to work, he goes to pieces.  His mood was noted to be mildly 
anxious.  He no longer had suicidal thoughts, even when 
stressed.  His attacks were said to be triggered by 
overexertion and that he will be fine if he rests.  He stated 
that he avoided driving tractors and cutting wood because 
they trigger attacks.  The attacks were described as becoming 
shaky and confused.  He denied problems and tearfulness and 
indicated he was getting along with his wife.  He was said to 
withdraw when alot of people visit.  His sleep was improved.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent scheduler rating may be 
assigned under the applicable scheduler rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned.  
In effect, 38 C.F.R.
§ 4.16(c) precludes the assignment of a total rating based on 
individual unemployability under the objective criteria of 38 
C.F.R. § 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) which provides that when unable to secure or follow 
substantially gainful employment due to service-connected 
disability a total rating will be assigned and all cases of 
veterans who are unemployable from service-connected 
disability shall receive extraschedular consideration.  In 
other words, the assignment of a total rating on an 
extraschedular basis is for consideration.  Cathell v. Brown, 
8 Vet. App. 539, 542 (1996).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability.  
The record of the history and complaints are only preliminary 
to the examination report.  The report and the analysis of 
the symptomatology and full consideration of the whole 
history are the determining factors.  38 C.F.R. § 4.130.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations. 

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1998). 

Under the old regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1996). 

The Board notes here that the RO initially reviewed the 
veterans claim under the old criteria and has also 
reviewed the veterans claim under the provisions of the 
new diagnostic criteria as evidenced by a supplemental 
statement of the case issued in March 1998.  The new 
diagnostic criteria is more favorable when considering an 
increased evaluation for psychiatric disorders from 50 
percent to 70 percent.  However, the old diagnostic 
criteria is more favorable when considering an increased 
evaluation for psychiatric disorders from 70 percent to 100 
percent.

The Board finds, based on the evidence of record, that the 
veterans current symptoms associated with his anxiety 
disorder, warrant an increased evaluation of 70 percent but 
no higher.  This is, in the view of the Board, a very close 
case between a rating of 50 or 70 percent, but where the 
disability picture more nearly approximates the criteria 
required for the higher rating, the higher one should be 
assigned.  38 C.F.R. § 4.7.  On one hand, the evidence shows 
that the veteran has difficulty in maintaining interpersonal 
relationships on a daily basis, due to his anxiety described 
as intense, with a GAF of 50 reported on the most recent 
VA examination of June 1997.  On the other hand, there is 
also evidence that he has been able to maintain a long 
marriage and performed some agricultural work at his home, as 
evidenced by references to working in a cow pasture in the 
treatment notes from 1997.  After reviewing the evidence and 
resolving all reasonable doubt in the veterans favor, the 
Board concludes that the manifestations of his service-
connected anxiety disorder must be viewed as causing social 
and occupational impairment significant in degree, with 
deficiencies in most areas.  Accordingly, under the 
regulations in effect in 1998, the Board finds that a 70 
percent rating is warranted.  

Although the evidence reveals the veteran to be significantly 
impaired on a daily basis, by his anxiety disorder, his 
symptoms do not rise to the level of total occupational and 
social impairment contemplated by the revised criteria for a 
total disability evaluation.  The veterans disability, while 
severe, does not result in the attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in virtual isolation in the community; nor are his 
treated symptoms found to be totally incapacitating, 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, that would warrant a total disability 
evaluation under the old criteria.

Regarding the issue of employability, the Board acknowledges 
that the veterans disorder, with a most recent GAF of 50, 
does impair his employability and his social abilities, as 
contemplated by the current 70 percent evaluation assigned 
under the new criteria.  However, he is not shown to be 
demonstrably unable to obtain or retain employment which 
would warrant a 100 percent evaluation, under the old 
criteria, which is the more favorable criteria in considering 
total disability.  His ability to socialize, while 
significantly impaired, appears to be adequate for the 
purposes of employment under close supervision.  Although the 
veteran has not performed substantial gainful employment 
since his retirement in 1970, the evidence reveals that this 
was due to a physical injury.

The Board notes that 38 C.F.R. § 4.16(c) must now be 
considered in this case, as the veterans psychiatric 
disorder has now been found to be 70 percent disabling, and 
is the sole compensable service-connected disorder.  However, 
the evidence, as discussed above, does not reveal the 
veterans psychiatric disorder to be of the extent that it 
precludes substantially gainful employment.  Thus the veteran 
is not entitled to a total disability evaluation under either 
38 C.F.R. § 4.16(c) or 38 C.F.R. § 4.16(b).

In sum, the veterans symptoms and his serious difficulties 
with interpersonal relationships are consistent with a 
disability evaluation of 70 percent.  However, a total 100 
percent evaluation is not warranted.  The preponderance of 
the evidence is against entitlement to a disability rating in 
excess of 70 percent for the veterans service-connected 
anxiety disorder.  


ORDER

An increased evaluation of 70 percent for an anxiety reaction 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
